Citation Nr: 9905568	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-33 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right (major) hand injury residuals, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1994.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which granted the claim of service connection 
for right (major) hand injury residuals, and assigned an 
evaluation of 10 percent.  In September 1995, the veteran 
filed his notice of disagreement with regard to the rating 
assigned, and a statement of the case was issued.  Later that 
month, the veteran filed his substantive appeal. 

The issue of a separate evaluation for a right hand scar will 
be addressed below in this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected right (major) hand injury 
residuals are manifested by numbness of the 4th and 5th 
fingers, comparable to not more than mild, incomplete 
paralysis of the ulnar nerve of the right (major) hand. 

3.  The veteran's service-connected right (major) hand injury 
residuals includes a scar in the mid palm area, measuring 2 
centimeters in length and 2 millimeters in width, and is 
pale, smooth, and tender due to a piece of glass embedded 
below the scar, comparable to a scar that is superficial, 
tender and painful on objective demonstration. 


CONCLUSIONS OF LAW

1.  A schedular evaluation in excess of 10 percent for 
service-connected right (major) hand injury residuals is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.69, 4.124a, Diagnostic Code 8516 (1998).

2.  An evaluation of 10 percent is warranted for a scar of 
the right (major) hand palm.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7, Diagnostic Codes 7800, 
7801, 7804, 7805, 7806 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records include a report regarding a 
right hand injury.  The veteran reported that the injury was 
caused by glass he came into contact with when helping 
someone out of a motor vehicle accident.  The veteran 
complained that digits 3 to 5 frequently go numb, and that 
the numbness extends up to the elbow.  Three to four weeks 
prior to that visit, he experienced an episode.  The episodes 
generally last anywhere from a few minutes to one to two 
weeks.  The condition did not restrict his activities.  At 
the time of the June 1994 separation examination, the 
examiner reported that the right hand and all digits 
demonstrated full range of motion, strength of 5/5, and mild 
tenderness.  There were no masses on palpation over the 
proximal aspect of thenar eminence.  There were decreased 
dermatones to pin prick over 3rd, 4th, 5th digits from the 
metacarpophalangeal joint to the tips of the digits. 

Pursuant to the veteran's claim, a VA examination was 
conducted in August 1994.  The veteran complained of numbness 
on pressure over the medial aspect of the palm and hand in 
the area of the tendons of the 4th and 5th fingers.  He also 
experienced discomfort and weakness in the 4th and 5th fingers 
when pressure is exerted.  For example, grabbing onto a solid 
object causes him to drop the object.  The examiner found 
that grip strength and dexterity were normal, and diagnosed 
laceration of the right hand.  Further examination revealed a 
1/2 inch scar over the palm of the right hand.  No other 
abnormality was found, and there was no interruption of blood 
supply.  The examiner commented that a decision regarding the 
surgical removal of the fragments had not been made at that 
time.  

In June 1995, the RO granted the claim of service connection 
for right hand injury residuals, and assigned an evaluation 
of 10 percent.

On VA examination of November 1995, the veteran's subjective 
complaints included: extending fingers produced pain in the 
palm of his hand, particularly in the hypothenar eminence; 
drops objects, particularly heavy ones; and redness and 
swelling of the palm of the hand.  The examiner noted the 
following objective findings: could not squeeze the 
examiner's fingers hard with the right hand as he could with 
the left hand; could touch all fingers to the tip of the 
thumb; no wasting of any of the musculature; able to pick up 
a small object very well; and could print and write his name 
in a legible fashion.  

The peripheral nerves examination report reflects the 
veteran's complaint of right hand numbness more to the ulnar 
aspect, even though the injury was to the palm.  The veteran 
also reported feeling tingling in the last two fingers, and 
that he feels a sharp pain when applying pressure.  The 
examiner reported the following findings: right handed, 
alert, and oriented; no speech difficulty; no cranial nerve 
sign; normal gait; power equal on both sides; no atrophy of 
the muscles of the hands; no Tinel's sign on percussion of 
the median nerve at the wrist as well as the ulnar nerve at 
the wrist; no definite localized area of Tinel sign, though 
the veteran complained of right hand numbness, more in the 
ulnar aspect of the palm; no Froment's sign; no Adson's sign; 
muscle stretch reflex symmetrical on both sides; and no 
pathological reflex.  The examiner reported an impression of 
history of glass injury to the right hand during service.  
The examiner further commented that the complaints of right 
hand numbness in the ulnar aspect might represent a presence 
of an ulnar nerve injury.  However, the scar was not located 
near the ulnar nerve, even though there were complaints 
related to that area.  The examiner recommended conducting an 
EMG study of the right arm including the sensory conduction 
of the ulnar and median nerve to check for evidence of ulnar 
nerve neuropathy.  

When examined in December 1996, the veteran reported 
complaints of numbness of the 4th and 5th fingers in the palm 
of the right hand which extended all the way up to the right 
elbow on increased use of the right hand.  He also 
experienced sharp pains in the palm of the right hand with 
pressure, bumping, or grasping tightly.  The sharp pain would 
radiate to the right elbow region.  The examiner observed a 
linear laceration scar in the mid palm area of the right 
hand, measuring 2 centimeters in length, and 2 millimeters in 
width.  The scar was pale, smooth, and tender due to a piece 
of glass embedded below the scar.  There was no gross 
anatomical deformity in the right hand; tip of the thumb can 
approximate and touch all the fingers of the right hand.  The 
tips of all the fingers approximated and touched the median 
transverse of the fold of the palm of the right hand.  There 
was no impairment in grasp dexterity, but there was 
impairment of grasp strength.  This impairment was due to 
sharp pains in the palm of the hand with increased grasp 
pressure causing the glass to irritate the tissues.  The 
examiner diagnosed residuals of laceration trauma from broken 
glass in the palm of the right hand, and scar on the palm of 
the right hand due to laceration caused by broken glass.  

An EMG was conducted in December 1996.  It was noted that the 
study was compared to other EMGs of record which showed 
possible tardive ulnaris right.  The reported impression was 
very mild abnormal study.  It was also found that there was 
slight prolonged sensory latency of right side median nerve 
palmar stimulation 2.4ms, which suggested the presence of 
mild carpal tunnel syndrome on the right, but clinical 
correlation was necessary.  There was no electrophysiological 
evidence of cervical radiculopathy. 

The examination of the peripheral nerves revealed the 
following: alert and oriented; cranial nerves II through XII 
within normal limits; no Horner's syndrome; motor system 
revealed no muscle atrophy, no fasciculation noticed; 
percussion of the median nerve produced no definite evidence 
of Tinel's sign; normal gait; muscle stretch test symmetrical 
on both sides; no extensor plantar response; and no definite 
evidence of Froment's sign.  The examiner noted the veteran's 
complaints of numbness primarily in the last two fingers of 
the right hand, and commented that the symptoms were 
suggestive of ulnar nerve neuropathy.  The examiner diagnosed 
history of injury to the right hand with glass, and noted 
that the veteran claimed that pieces remained inside of his 
hand.  The examiner also reported a finding of episode of 
shooting pain when using the right hand.  The examiner felt 
that a repeat EMG was necessary for comparison.  

Notations in the claims folder indicate that further 
commentary was requested of the examiners, including the 
performance of the recommended EMG.  A repeat EMG was 
conducted in November 1997, and revealed mild right median 
neuropathy suggestive of carpal tunnel compression of median 
nerve.  This was not considered to be consistent with the 
veteran's complaints of numbness in the last two digits.  In 
a handwritten addendum to December 1996 report, the examiner 
noted that the November 1997 EMG revealed evidence of mild 
right carpal tunnel syndrome.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for right (major) 
hand injury residuals, rated as 10 percent disabling under 
the 38 C.F.R. Part 4, Diagnostic Code 8516 (1998), which 
contemplates paralysis of the ulnar nerve.  Under Diagnostic 
Code (DC) 8516, a 10 percent rating is assigned for mild, 
incomplete paralysis of the ulnar nerve of a major extremity.  
A 30 percent evaluation is assigned for moderate, incomplete 
paralysis of the ulnar nerve of a major extremity.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (1998).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1998).  In this case, 
the veteran's disability involves the major hand since the 
records show that the veteran is right hand dominant.  

In this case, the Board finds that the 10 percent rating 
adequately represents the degree of disability with regard to 
the ulnar nerve of the right (major) hand.  Here, the medical 
evidence demonstrates that the primary complaint and symptom 
related to the disability is numbness of the 4th and 5th 
digits of the right hand.  This is consistently noted in the 
medical examination reports dating back to the period of the 
veteran's service.  According to the VA examination reports 
of record, the complaints involving the median nerve, 
particularly carpal tunnel syndrome, have not been shown to 
be related to the disability at issue.  Therefore, when 
viewing the specific symptoms related to the ulnar nerve, the 
degree of disability can adequately be described as mild, 
incomplete paralysis as contemplated under DC 8516.  Since it 
has not been indicated by the evidence that there is any 
further impairment other than numbness, it is reasonable to 
conclude that the degree of disability could not adequately 
be described as moderate, incomplete paralysis, and there is 
not a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 8516, do not provide a basis 
to assign an evaluation higher than the 10 percent evaluation 
in effect.

Since the joints of the fingers are not involved, the 
disability cannot be rated under DC 5223 which contemplates 
favorable ankylosis of two fingers of one hand, or under DC 
5219 which contemplates unfavorable ankylosis of two fingers 
of one hand.  DC 5309 contemplates injury to muscle Group IX.  
The medical findings of record indicate that there is no 
muscle injury related to the right hand disability.  
Furthermore, according to the note at the end of DC 5309, it 
is provided that injuries to the hands should be rated a 
minimum of 10 percent based on limitation of motion.  As 
presented by the evidence, the primary complaint involves 
numbness and the right hand demonstrates a full range of 
motion. 

The preponderance of the evidence does not favor the 
assignment of an evaluation greater than 10 percent for 
service-connected right (major) hand injury residuals 
involving the ulnar nerve, and the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case. 

A review of the evidence indicates that a separate rating is 
warranted for the scar resulting from the right hand injury 
incurred during service.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the Court held that a veteran could be 
rated separately for a disability involving a scar, 
disfigurement, and muscle injury, where none of the 
symptomatology for any of the conditions was duplicative or 
overlapping with the symptomatology of the other conditions.  
The ratings could then be combined.  This case is similar to 
Esteban, since the symptomatology related to the ulnar nerve 
is separate and distinct from the symptoms related to the 
scar.  In this case, the impairment involving the ulnar nerve 
results in numbness of the 4th and 5th fingers of the right 
hand.  However, the examination findings show that the glass 
embedded underneath the scar produces pain. 

Under DC 7804, a maximum rating of 10 percent is warranted 
for scars that are superficial, tender and painful on 
objective demonstration.  As found on examination in December 
1996, the scar was pale, smooth and tender due to a piece of 
glass embedded below the scar.  Clearly, the criteria for a 
10 percent evaluation under DC 7804 have been met, and there 
is not a question as to which of the evaluations should 
apply.  38 C.F.R. § 4.7 (1998).  Given the reported condition 
of the scar, it is not comparable to the criteria used to 
assign evaluations greater than 10 percent for disabilities 
of the skin such as third degree burns (DC 7801), or eczema 
(DC 7806).  Since the scar is located on the palm of the 
hand, it is not a disfiguring scar of the head face or neck 
(DC 7800).  Also, under DC 7805, scars can be rated on the 
limitation of the part affected.  However, such limitation is 
represented by the 10 percent rating assigned under DC 8516 
for mild, incomplete paralysis of the ulnar nerve.  

The preponderance of the evidence favors the assignment of a 
separate 10 percent rating for a right hand scar in the palm, 
and the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 


ORDER

Entitlement to an evaluation greater than 10 percent for 
service-connected right (major) hand injury residuals, has 
not been established, and the appeal is denied.

Entitlement to a 10 percent evaluation for a scar of the 
right (major) hand palm has been established, subject to 
regulations applicable to the payment of monetary benefits.




		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

